TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 30, 2015



                                     NO. 03-14-00319-CV


                        Texas Department of Public Safety, Appellant

                                                v.

                                     Liza Sissac, Appellee




         APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
          REVERSED AND RENDERED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on April 14, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment.      Therefore, the Court reverses the trial court’s judgment and

renders judgment as follows: We reinstate the Administrative Law Judge’s administrative order

authorizing the Texas Department of Public Safety to suspend Sissac’s driver’s license for 180

days.    The appellee shall pay all costs relating to this appeal, both in this Court and the

court below.